DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19, 23 rejected under 35 U.S.C. 19112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for each of the compartments are completely sealed except at the aperture in the partition and thus it constitutes new matter.  It is noted that the disclosure describes a cover that seals a top opening to the tray but this is not equivalent to what is claimed.  Furthermore, regarding claim 23, there is no support in the original disclosure for the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 14-16, 18-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,771,770 to Crump in view of US 2015/0307257 to Padda et al. (Padda) and US Patent No. 5,698,250 to DelDuca et al. (DelDuca).
Regarding claim 1, Crump discloses a container (10) comprising a tray (30) comprising a base (18), at least one sidewall (16) extending in a first direction (upwards) from the base, an oxygen absorber (24, col. 4, ll. 10-12), a product (32), and a removable film (14) covering the tray.  Crump does not teach a partition in the tray separating the oxygen absorber and product.  Padda discloses a container comprising a tray (Fig 1) comprising a base (26), at least one sidewall (28) extending in a first direction (upwards) from the base, at least one partition (5) extending in the first direction (upwards) from the base, the at least one partition (5) dividing an interior of 
Regarding claim 3, the modified Crump teaches the container of claim 1 and further discloses the at least one aperture (8, Padda) comprising a notch in an end of the partition (5, Padda) distal to the base (Fig 1, Padda).
Regarding claim 5, Crump further discloses the sidewall (16) comprising a pair of opposing sidewalls and a pair of opposing end walls connected to the sidewalls (Figs 1-2).
Regarding claim 6, the modified Crump teaches the container of claim 1 but does not teach a removable lid.  However, Padda further discloses a removable lid (24) to cover the container and one of ordinary skill in the art would have found it obvious to incorporate a removable lid over the Crump film as suggested by Padda in order to further protect the contents as well as the film from accidental breakage.
Regarding claim 14, Crump further discloses removable film (14) being transparent (col 3, ll. 1-5).

Regarding claim 16, the modified Crump further discloses partition (5, Padda) thicker than sidewall (Fig 5-8).
Regarding claim 18, the modified Crump teaches the container of claim 1 and further teaches oxygen absorber (24, Crump) capable of reducing amount of air in the first compartment by oxidation reaction since it has the structure as recited, the partition (5, Padda) configured to mitigate against transfer of heat from the second compartment to the first during the reaction since it has the structure as recited.
Regarding claim 19, the modified Crump further discloses the film (14) configured to prevent air outside of the container from entering the first or second compartment since it seals the tray (30).
Regarding claim 23, the modified Crump teaches the container of claim 1 and further teaches the second compartment not including a product since the product is in the first compartment and the absorber in the second.

Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca and US 2009/0186132 to Mangino et al. (Mangino).
Regarding claim 2, the modified Crump teaches the container of claim 1 and further teaches the film (14, Crump) sealed to each of the sidewall (at 12, Crump) but does not explicitly teach the filmed sealed to the partition (5, Padda).  However, Mangino discloses a multi compartment tray with partitions (Fig 1) and in particular, discloses a removable film (36) covering the compartments, the film being sealed to each of the sidewall and partition (¶0021).  
Regarding claim 4, the modified Crump teaches the container of claim 1 but does not explicitly teach the second compartment smaller than the first.  However, Mangino discloses a tray (10) having different size compartments (32, 34, Fig 2).  One of ordinary skill in the art would have found it obvious to change the dimensions of each compartment such that one compartment was larger in order to store different size objects.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca and US 2007/0163910 to Bonnette et al. (Bonnette).
Regarding claim 7, the modified Crump teaches the container of claim 1 except for an oxygen indicator in the compartment.  However, Bonnette discloses a container system (Fig 1) and in particular discloses an oxygen indicator (102) in the container for indicating presence of oxygen inside the sealable container (101) (€0059).  One of ordinary skill in the art would have found it obvious to incorporate an oxygen indicator to the modified Crump container as suggested by Bonnette in order to indicate presence of oxygen.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca and US 2011/0243483 to Crump et al. (Crump483).
Regarding claims 8-9, the modified Crump teaches the container of claim 1 and further teaches the absorber in a porous sachet (24) but does not teach it comprising the recited materials.  Crump483 discloses an oxygen absorber (28) and in particular discloses the absorber comprising a mixture of iron powder and sodium chloride in a porous sheet (24, €0028, Crump483), the mixture comprising activated carbon (Crump483, €0048).  One of ordinary skill .

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca and Applicant’s Admitted Prior Art (AAPA).
Regarding claims 11-13, the modified Crump teaches the container of claim 1 but does not teach the product as recited.  However, since applicant does not challenge the official notice that the recited products were known in the art, applicant admits to the existence of such products and one of ordinary skill in the art would have found it obvious to substitute such products with the product of the container in order to hold and store such products that may undergo deterioration since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Padda, DelDuca and US 2017/0101219 to Bloom.
Regarding claim 17, the modified Padda teaches the container of claim 1 but does not teach the partition with a higher specific heat than sidewall.  However, Bloom discloses a container (Fig 1) and in particular discloses a partition made of metal having a thermal barrier (€0012).  One of ordinary skill in the art would have found it obvious to incorporate metal to the partition of Padda as suggested by Bloom in order to provide thermal barrier between compartments.  Furthermore, the modification would have resulted in the partition having a higher specific heat than sidewall due to the addition of metal in the partition.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the prior art does not teach first and second compartments being completely sealed except for the aperture on the partition.  Assuming arguendo that applicant has support for the claimed limitation, applicant’s arguments are not persuasive because Crump discloses a tray where the tray is completely sealed by a removable film.  Crump does not teach a partition in the tray; however, Padda discloses a tray having a partition and one of ordinary skill in the art would have found it obvious to add a partition to the Crump tray in order to physically separate the two different items in the Crump tray since DelDuca also teaches that an absorber and a product were kept separated and placed in separate compartments within a package.  Applicant further argues the rejection under official notice.  It is noted that applicant does not explicitly challenge the official notice in that such products were known in the art.  Applicant argues that it is not instantly and unquestionably well-known to provide the recited products in a sealed compartment of the container as recited in the claims.  However, official notice was only taken that such recited products were known in the art.  The rejection was made in that it would be obvious to put such products in a sealed compartment.  The motivation would be to store products in a sealed environment to keep them from deteriorating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735